

114 S2584 IS: Living Donor Protection Act of 2016
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2584IN THE SENATE OF THE UNITED STATESFebruary 25, 2016Mr. Kirk (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo promote  and protect from discrimination living organ donors.
	
 1.Short titleThis Act may be cited as the Living Donor Protection Act of 2016. 2.Prohibition on denial of coverage or increase in premiums of life or disability insurance for living organ donors (a)ProhibitionNotwithstanding any other provision of law, it shall be unlawful to—
 (1)decline or limit coverage of a person under any life insurance policy, disability insurance policy, or long-term care insurance policy, due to the status of such person as a living organ donor;
 (2)preclude a person from donating all or part of an organ as a condition of receiving a life insurance policy, disability insurance policy, or long-term care insurance policy;
 (3)consider the status of a person as a living organ donor in determining the premium rate for coverage of such person under a life insurance policy, disability insurance policy, or long-term care insurance policy; or
 (4)otherwise discriminate in the offering, issuance, cancellation, amount of such coverage, price, or any other condition of a life insurance policy, disability insurance policy, or long-term care insurance policy for a person, based solely and without any additional actuarial risks upon the status of such person as a living organ donor.
 (b)EnforcementA State insurance regulator may take such actions to enforce subsection (a) as are specifically authorized under the laws of such State.
 (c)DefinitionsIn this section: (1)Disability insurance policyThe term disability insurance policy means a contract under which an entity promises to pay a person a sum of money in the event that an illness or injury resulting in a disability prevents such person from working.
 (2)Life insurance policyThe term life insurance policy means a contract under which an entity promises to pay a designated beneficiary a sum of money upon the death of the insured.
 (3)Living organ donorThe term living organ donor means an individual who has donated all or part of an organ and is not deceased. (4)Long-term care insurance policyThe term long-term care insurance policy means a contract for which the only insurance protection provided under the contract is coverage of qualified long-term care services (as defined in section 7702B(c) of the Internal Revenue Code of 1986).
 3.Clarification of organ donation surgery as qualifying as a serious health condition under FMLASection 101(11) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(11)) is amended by inserting (including recovery from surgery related to organ donation) after physical or mental condition.
		4.Updating of educational materials on the benefits of live organ donation
 (a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall review and update materials related to live organ donation in order to educate the public on—
 (1)the benefits of live organ donation; and (2)the impact of live organ donation on the access of a living organ donor to insurance.
 Such updating shall include information on the changes made by sections 2 and 3 of this Act.(b)Methods of updatingIn carrying out subsection (a), the Secretary shall update, as appropriate— (1)Public Service Announcements previously provided by the Secretary;
 (2)publicly accessible Web sites (such as organdonor.gov, or a successor Web site) that are maintained by the Secretary and that contain information and resources regarding live organ donation; and
 (3)other media determined appropriate by the Secretary.